76950: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-12541: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 76950


Short Caption:IN RE: COLMAN FAMILY REVOCABLE LIVING TR.Court:Supreme Court


Related Case(s):75029


Lower Court Case(s):Clark Co. - Eighth Judicial District - P093518Classification:Civil Appeal - Family Law - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:10/04/2018 / Mishel, PersiSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantColman Family Revocable Living Trust, Dated June 23, 2011Thomas Michaelides
							(TCM Law)
						


AppellantPaul Valer ColmanThomas Michaelides
							(TCM Law)
						


Reference PartyColman Family Revocable Living Trust, Dated June 23, 2011


RespondentTonya CollierDaniel P. Kiefer
							(Lee Kiefer & Park, LLP)
						Kennedy E. Lee
							(Lee Kiefer & Park, LLP)
						





Docket Entries


DateTypeDescriptionPending?Document


09/17/2018Filing FeeFiling Fee due for Appeal.


09/17/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.18-36187




09/17/2018OtherJustice Kristina Pickering disqualified from participation in this matter. Disqualification Reason: Parties.


09/17/2018Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.18-36190




09/17/2018Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days.18-36192




10/03/2018Filing FeeFiling Fee Paid. $250.00 from Smith & Harrison.  Check no. 1034.


10/04/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.18-38940




10/04/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Persi J. Mishel.18-39074




10/25/2018MotionFiled Appellants' Motion to Enlarge Time to File Docketing Statement.18-42048




10/25/2018Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge. (Motion to Extend Time).18-42051




10/30/2018Order/ProceduralFiled Order. Appellants' Case Appeal Statement due: 10 days.18-42475




11/01/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-42853




11/14/2018Order/Clerk'sFiled Order Denying Motion as Moot. On October 25, 2018, counsel for appellants filed a motion for an extension of time to file the docketing statement. As appellants' docketing statement was filed on November 1, 2018, the unopposed motion is denied as moot. (SC).18-904095




11/19/2018Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference will be scheduled. (SC).18-904854




11/20/2018Order/ProceduralFiled Order. Appellants' Case Appeal Statement due: 10 days. (SC).18-905020




11/21/2018Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)18-905315




11/21/2018Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Case Appeal Statement). (SC)18-905321




12/18/2018Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).18-909318




12/19/2018Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.  (SC)18-909440




03/18/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Opening Brief and Appendix due: April 2, 2019. (SC).19-11868




03/27/2019TranscriptFiled Notice from Court Reporter. Sherry Justice stating that the requested transcripts were delivered.  Dates of transcripts: 12/15/17. (SC)19-13634




04/01/2019MotionFiled Appellants' Motion to Enlarge Time to File Opening Brief and Appendix (Second Request). (SC)19-14285




04/03/2019Order/ProceduralFiled Order Granting Motion.  Appellant's Opening Brief and Appendix due:  April 16, 2019.  (SC)19-14578




04/09/2019TranscriptFiled Notice from Court Reporter. Kerry Esparza stating that the requested transcripts were delivered.  Dates of transcripts: 06/14/18. (SC).19-15502




04/16/2019BriefFiled Appellants' Opening Brief (REJECTED PER NOTICE ISSUED ON 04/17/19). (SC)


04/16/2019AppendixFiled Appellants' Appendix VOLUME I & 2 (REJECTED PER NOTICE ISSUED ON 04/17/19). (SC)


04/17/2019Notice/OutgoingIssued Notice of Deficient Brief and Appendix. Corrected Opening Brief and Appendix due: 5 days. (SC)19-16753




04/21/2019BriefFiled Appellants Opening Brief. (SC)19-17436




04/21/2019AppendixFiled Appellant's Appendix Volume I. (SC)19-17437




04/21/2019AppendixFiled Appellant's Appendix Volume II. (SC)19-17438




05/20/2019MotionFiled Joint Stipulation and Motion for Extension of Time to File Respondent's Answering Brief and Any Associated Appendix. (SC)19-22079




05/21/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondent's Answering Brief due: June 4, 2019. (SC)19-22186




05/28/2019Notice/OutgoingIssued Notice of Justice No Longer Disqualified. Upon further review, Justice Pickering is no longer disqualified and will be participating in the decision of this appeal. (SC)19-22896




06/04/2019BriefFiled Respondent's Answering Brief and Appendix (REJECTED PER NOTICE ISSUED ON 06/05/19). (SC)


06/05/2019Notice/OutgoingIssued Notice of Deficient Brief. Corrected Answering Brief due: 5 days. (SC)19-24362




06/05/2019BriefFiled Respondent's Answering Brief. (SC)19-24412




06/05/2019AppendixFiled Respondent's Appendix Volume 1. (SC)19-24413




07/01/2019BriefFiled Appellants Reply Brief (REJECTED PER NOTICE ISSUED ON 07/02/19). (SC)


07/02/2019Notice/OutgoingIssued Notice of Deficient Brief. Corrected Reply Brief due: 5 days. (SC)19-28316




07/02/2019BriefFiled Appellants Reply Brief. (SC)19-28369




07/02/2019Case Status UpdateBriefing Completed/To Screening. (SC)


01/23/2020Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn3 [The Honorable Michael Douglas, Senior Justice, participated in the decision of this matter under general order of assignment.] KP/MG/MD. (SC).20-03341




01/30/2020MotionFiled Respondent's Motion to Reissue Order as a Published Opinion Pursuant to NRAP 36(F).  (SC)20-04246




04/02/2020Order/ProceduralFiled Order Granting Motion for Publication. Respondent filed a motion requesting that this court publish that decision as an opinion. The motion is granted. A published opinion affirming the district court's order will be forthcoming. fn1 [Senior Justice Douglas previously participated in the disposition of this matter under a general order of assignment. Justice Hardesty has participated in the decision on this motion in place of Senior Justice Douglas and will participate in his place on all further proceedings in this matter.] (SC).20-12536




04/02/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed". Author, Pickering, C.J., Majority: Gibbons/Hardesty.  136 Nev. Adv. Opn. No. 13. (SC).20-12541




04/27/2020RemittiturIssued Remittitur. (SC)20-15817




04/27/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


05/13/2020RemittiturFiled Remittitur. Received by District Court Clerk on April 30, 2020. (SC)20-15817





Combined Case View